NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0203n.06
                            Filed: March 20, 2007

                                            No. 06-5802

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


BRENDA ABERCROMBIE,                               )
                                                  )
       Plaintiff-Appellant,                       )
                                                  )
v.                                                )    ON APPEAL FROM THE UNITED
                                                  )    STATES DISTRICT COURT FOR THE
UNITED STATES DEPARTMENT OF                       )    EASTERN DISTRICT OF KENTUCKY
AGRICULTURE,                                      )
                                                  )
       Defendant-Appellee.                        )




       Before: COOK and McKEAGUE, Circuit Judges; and EDGAR, District Judge.*


       PER CURIAM. Brenda Abercrombie appeals the district court’s dismissal of her suit against

the United States Department of Agriculture for lack subject matter of jurisdiction. Having reviewed

the record and the applicable law, and having the benefit of oral argument and the parties’ briefs, we

determine that no jurisprudential purpose would be served by a panel opinion and affirm the district

court’s decision for the reasons stated in that court’s opinion.




       *
       The Honorable Robert Allan Edgar, United States District Judge for the Eastern District of
Tennessee, sitting by designation.